Name: 2003/156/EC: Commission Decision of 6 March 2003 amending Decision 2003/153/EC concerning protection measures in relation to avian influenza in the Netherlands (Text with EEA relevance) (notified under document number C(2003) 767)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  agricultural activity;  agricultural policy;  Europe
 Date Published: 2003-03-07

 Avis juridique important|32003D01562003/156/EC: Commission Decision of 6 March 2003 amending Decision 2003/153/EC concerning protection measures in relation to avian influenza in the Netherlands (Text with EEA relevance) (notified under document number C(2003) 767) Official Journal L 064 , 07/03/2003 P. 0036 - 0036Commission Decisionof 6 March 2003amending Decision 2003/153/EC concerning protection measures in relation to avian influenza in the Netherlands(notified under document number C(2003) 767)(Text with EEA relevance)(2003/156/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market(1), as last amended by Council Directive 2002/33/EC(2), and in particular Article 10 thereof,Whereas:(1) The Netherlands have declared several outbreaks of avian influenza.(2) In view of the high mortality and the rapid spread of the infection the Dutch authorities have taken immediate action as foreseen by Council Directive 92/40/EEC(3) introducing Community measures for the control of avian influenza; furthermore, all movement of live poultry and hatching eggs within the Netherlands and their dispatch to other Member States and third countries was prohibited.(3) For the sake of clarity and transparency the Commission has taken an interim Decision 2003/153/EC(4) in cooperation with the Dutch authorities, reinforcing the measures taken by the Netherlands and granting some specific derogation for movements of slaughter poultry and day-old chicks within the Netherlands.(4) The protection measures laid down in Decision 2003/153/EC shall be prolonged in view of the development of the disease.(5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health Committee,HAS ADOPTED THIS DECISION:Article 11. In Article 2 of Decision 2003/153/EC the time and date "24.00 on 6 March 2003" shall be replaced by "12.00 on 13 March 2003".2. In Article 3 the text shall be replaced by the following text:"Member States shall amend the measures which they apply to trade so as to bring them into compliance with this Decision and they shall give immediate appropriate publicity to the measures adopted. They shall immediately inform the Commission thereof."Article 2This Decision is addressed to the Member States.Done at Brussels, 6 March 2003.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.8.1990, p. 29.(2) OJ L 315, 19.11.2002, p. 14.(3) OJ L 167, 22.6.1992, p. 1.(4) OJ L 59, 4.3.2003, p. 32.